FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofJuly 2007Commission File Number 0-52324 OLYMPUS PACIFIC MINERALS INC. (Translation of registrant's name into English) Suite 500, 10 King Street East Toronto, Ontario M5C 1C3 Canada (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Olympus Pacific Minerals Inc. Date:July 30, 2007 By: /s/David Seton David Seton Executive Chairman INDEX Exhibit Description 99.1 Consent Qualified Person (NI 43-101) RD 99.2 Auditor Consent 99.3 Final_Prospectus_July_24_07 99.4 Consent Issuer's Legal Counsel 99.5 Consent Qualified Person (NI 43-101) MIC 99.6 Tech Report (NI 43-101) BM 99.7 Tech Report (NI 43-101) PS 99.8 Consent Qualified Person (NI 43-101) WGM 99.9 OSC MRRS Decision Document 99.10 Consent Letter of Underwriters' Legal Counsel
